Citation Nr: 1544176	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Winston-Salem, North Carolina.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

This appeal was most recently before the Board in August 2014, when it was remanded for additional development.  It has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the Veteran's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the August 2014 remand, the Board instructed the RO or Appeals Management Center (AMC) to afford the Veteran an appropriate VA examination or examinations to assess his service-connected PTSD, bilateral hearing loss, lumbosacral spine disability, and right lower extremity radiculopathy.  The Board also instructed the RO or AMC to obtain a medical opinion from an examiner "with sufficient expertise" addressing the impact the above-noted disabilities had on the Veteran's ability to obtain and retain employment prior to December 8, 2009.  

In response to the Board's request, no examination was provided.  Rather, the AMC merely obtained a medical opinion from a podiatrist in June 2015.  The Board is mystified as to how a foot specialist has "sufficient expertise" to opine on the functional impairments caused by the Veteran's psychiatric and audiological disabilities.  Moreover, the podiatrist provided paltry and deficient rationale in support of her conclusion.  Specifically, the podiatrist found the Veteran's combined service-connected disabilities less likely than not precluded him from obtaining employment.  The podiatrist then feebly indicated this conclusion was supported, "because the medically-based, clinical evidence supports the Veteran's sufficient ability to perform limited sedentary work."  However, seldom has the Board reviewed an opinion by an examiner that rested so obviously upon nothing but the personal views of the examiner herself, with little or no "medically-based, clinical evidence" to support the opinion.  Unfortunately, the Board cannot rely upon the unfettered wisdom of the podiatrist in this matter, as she has utterly failed to support this conclusion by way of the Veteran's functional abilities.  

To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing, the Board finds a new examination and medical opinion are necessary to competently address the Veteran's claim for entitlement to a TDIU rating prior to December 8, 2009. 

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issue on appeal.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined this Veteran, to obtain a medical history and determine the degree of severity of the Veteran's service-connected PTSD, hearing loss, lumbar spine disability, and right lower extremity radiculopathy prior to December 8, 2009.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following a review of the relevant records and lay statements, the examiner should provide an assessment of the functional impact of the above service-connected disabilities on the Veteran's employability prior to December 8, 2009. 

In addition, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, were sufficiently disabling to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background prior to December 8, 2009.  If the examiner is of the opinion that the disabilities rendered the Veteran unemployable, prior to December 8, 2009, to the extent possible the examiner should identify when the disabilities became so severe as to render the Veteran unemployable.

A rationale for the opinion also must be provided.  In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's PTSD, bilateral hearing loss, lumbar spine disability, and right lower extremity radiculopathy prior to December 8, 2009.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements.

3.  The RO or the AMC should also undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal, to include consideration of whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration, if appropriate.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


